                              UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF LOUISIANA

JOSEPH LEWIS, JR., et al., on behalf of
themselves and all others similarly situated,

                Plaintiffs,                                 CIVIL ACTION NO. 3:15-cv-00318

                        v.                                  JUDGE SDD

BURL CAIN, Warden of the Louisiana State                    MAGISTRATE RLB
Penitentiary, in his official capacity, et al.,

                Defendants.


  PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION TO CONTINUE POST-
                   TRIAL SETTLEMENT CONFERENCE

        Plaintiffs consent to Defendants’ motion to continue the settlement conference. Given

Defendants’ assertion that Plaintiffs’ recent motions for relief have “taxed the State’s already-scarce

resources” (Rec. Doc 583-1 at 5), Plaintiffs note that they would have readily agreed to a joint

motion had Defendants raised the issue before filing their motion.

        Additionally, Plaintiffs share Defendants’ assessment “that the Settlement Conference is

unlikely to be fruitful,” Rec. Doc. 583.

        Respectfully submitted this 31st day of March, 2020.

                                                        Respectfully submitted by:
                                                        /s/ Mercedes Montagnes

                                                        Mercedes Montagnes, La. Bar No. 33287
                                                        Jamila Johnson, La. Bar No. 37953
                                                        Nishi Kumar, La. Bar No. 37415
                                                        The Promise of Justice Initiative
                                                        1024 Elysian Fields Avenue
                                                        New Orleans, LA 70117
                                                        Telephone: (504) 529-5955
                                                        Facsimile: (504) 595-8006
                                                        Email: mmontagnes@defendla.org

                                                        Jeffrey B. Dubner (pro hac vice)
                                                       P.O. Box 34553
                                                       Washington, DC 20043
                                                       Telephone: (202) 656-2722
                                                       Email: Jeffrey.dubner@gmail.com

                                                       Daniel A. Small (pro hac vice)
                                                       Cohen Milstein Sellers & Toll PLLC
                                                       1100 New York Avenue NW, Suite 500
                                                       Washington, DC 20005
                                                       Telephone: (202) 408-4600
                                                       Facsimile: (202) 408-4699
                                                       Email: dsmall@cohenmilstein.com

                                                       Bruce Hamilton, La. Bar No. 33170
                                                       ACLU Foundation of Louisiana
                                                       P.O. Box 56157
                                                       New Orleans, Louisiana 70156
                                                       Telephone: (504) 522-0628
                                                       Facsimile: (504) 613-6511
                                                       Email: bhamilton@laaclu.org

                                                       Jared Davidson, La. Bar No. 37093
                                                       Southern Poverty Law Center
                                                       201 Saint Charles Avenue, Suite 2000
                                                       New Orleans, LA 70170
                                                       Telephone: (504) 486-8982
                                                       Facsimile: (504) 486-8947
                                                       Email: jared.davidson@splcenter.org

                                                       Ronald K. Lospennato, La. Bar No. 32191
                                                       Advocacy Center
                                                       8325 Oak St.
                                                       New Orleans, LA 700118
                                                       Telephone: (504) 522-0628
                                                       Facsimile: (888) 534-2996
                                                       Email: rlospennato@advocacyla.org

                                                       Attorneys for Plaintiffs


                                   CERTIFICATE OF SERVICE

        I hereby certify that on March 31, 2020, a copy of the foregoing was filed electronically with
the Clerk of Court using the CM/ECF system. Notice of this filing will be sent to all counsel of
record by operation of the court’s electronic filing system.

                                               /s/ Mercedes Montagnes
                                               Mercedes Montagnes La. Bar No. 33287

                                                  2
